Citation Nr: 0113113	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypothyroidism claimed 
as the result of herbicide exposure residuals.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran had active service from June 1966 to May 1969.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for hypothyroidism claimed as the result 
of herbicide exposure.  In October 2000, the Board remanded 
the veteran's claim to the RO for additional action.  The 
veteran has been represented throughout this appeal by 
Alabama Department of Veterans Affairs.  
REMAND

Initially, the Board observes that the statutes governing the 
adjudication of claims for Department of Veterans Affairs 
(VA) benefits have recently been amended.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, 5107).  The veteran's claim for service connection has 
not been considered under the amended statutes.  Therefore, 
the claim must be returned to the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The veteran advances that he was exposed to herbicides while 
serving with the Marine Corps in the Republic of Vietnam.  
The current clinical documentation of record does not reflect 
that the veteran has been diagnosed with a disability listed 
in 38 U.S.C.A. § 1116(a)(2) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.309(e) (2000).  The presumption of herbicide 
exposure under the provisions of 38 U.S.C.A. § 1116 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 may therefore 
not be available.  The veteran's statements as to his alleged 
inservice herbicide exposure have not been sent to the Marine 
Corps for verification.  No other action to verify the 
veteran's alleged herbicide exposure has apparently been 
taken.  The Board finds that such action would be helpful in 
resolving the issues raised by the instant appeal.  
McCartt v. West, 12 Vet. App. 164, 168 (1999).  

In his April 1998 claim for service connection, the veteran 
indicated that he had been afforded an Agent Orange 
evaluation at the Birmingham, Alabama, VA Medical Center on 
March 21, 1998.  While VA outpatient treatment records from 
the Birmingham, Alabama, VA Medical Center dated between 
March 1998 and May 1998 were requested and incorporated into 
the record, the report of the cited VA Agent Orange 
evaluation has not been incorporated into the record.  In 
reviewing a similar factual scenario, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
should obtain all relevant VA clinical documentation which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should submit the veteran's 
personnel records and statements as to 
his alleged herbicide exposure while 
serving with the Marine Corps in the 
Republic of Vietnam to the Commandant of 
the Marine Corps, Headquarters USMC or 
other appropriate service entity for 
verification.  

2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran, including 
the March 21, 1998 Agent Orange 
evaluation conducted at the Birmingham, 
Alabama, VA Medical Center, be forwarded 
for incorporation into the record.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for hypothyroidism claimed as 
a result of herbicide exposure with 
express consideration of the Court's 
holding in McCartt v. West, 12 Vet. App. 
164 (1999).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


